            Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 NEXTGEN INNOVATIONS, LLC,

                                 Plaintiff,

                  v.
                                                  Case No. 6:19-cv-00456
 54M 805 NUECES HOLDINGS LLC,
 54M 805 NUECES INTERMEDIATE
                                                  Jury Trial Demanded
 HOLDINGS LLC,
 54M 805 NUECES GP LLC and
 54M 805 NUECES LP

                                 Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff NextGen Innovations, LLC (“NextGen”), by and through its counsel, files this

Complaint against 54M 805 Nueces Holdings LLC, 54M 805 Nueces Intermediate Holdings LLC,

54M 805 Nueces GP LLC and 54M 805 Nueces LP (collectively, “Defendants”) for patent

infringement of United States Patent No. 7,925,162 (“the ’162 Patent”) and alleges as follows:

                                    NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

                                               PARTIES

       2.       Plaintiff NextGen Innovations, LLC is a Delaware limited liability company with

its principal place of business at 8 The Green, Suite 5359, Dover, DE 19901.

       3.       On information and belief, Defendant 54M 805 Nueces Holdings LLC is a

Delaware limited liability company with its principal place of business at 520 Madison Avenue,




                                                  1
            Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 2 of 12



New York, NY 10022. On information and belief, 54M 805 Nueces Holdings LLC is the owner

of 54M 805 Nueces Intermediate Holdings LLC.

       4.       On information and belief, Defendant 54M 805 Nueces Intermediate Holdings LLC

is a Delaware limited liability company with its principal place of business at 520 Madison

Avenue, New York, NY 10022. On information and belief, 54M 805 Nueces Intermediate

Holdings LLC is the owner of 54M 805 Nueces LP.

       5.       On information and belief, Defendant 54M 805 Nueces GP LLC is a Delaware

limited liability company with its principal place of business at 520 Madison Avenue, New York,

NY 10022. On information and belief, 54M 805 Nueces GP LLC is a general partner of 54M 805

Nueces LP.

       6.       On information and belief, Defendant 54M 805 Nueces LP is a Delaware limited

partnership, registered as a foreign limited partnership in Texas, with its principal place of business

at 520 Madison Avenue, New York, NY 10022.

       7.       On information and belief, Defendants own the Wyndham Austin in Austin, Texas

(“Wyndham Austin”) and Defendants (or those acting on Defendants’ behalf) manage, market,

and operate the Wyndham Austin.

                                 JURISDICTION AND VENUE

       8.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because the action arises under the patents laws of the United States,

35 U.S.C. §§ 1 et seq.

       9.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b), (c), (d)

and/or 1400(b).




                                                  2
          Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 3 of 12



       10.      The activities at issue in this lawsuit relate to the Wyndham Austin’s use of

computer networks and equipment in this judicial district.

       11.     This Court has personal jurisdiction over Defendants because, inter alia,

Defendants, on information and belief: (1) have committed acts of patent infringement in this

judicial district, (2) have substantial, regularly conducted and systematic business contacts in this

judicial district; (3) own, manage, market and operate a luxury resort in this judicial district; and

(4) enjoy substantial income from a luxury resort in this judicial district. https://

www.extraholidays.com/austin-texas/wyndham-austin;              https://www.myclubwyndham.com/

mycw/resorts/details/wm-austin.page;         https://www.clubwyndham.com/cw/resorts/wyndham-

austin.page; https://54madison.com/deals/rise/ As such, Defendants have purposefully availed

themselves of the privileges of conducting business within this judicial district; have established

sufficient minimum contacts with this judicial district such that they should reasonably and fairly

anticipate being hauled into court in this judicial district; have purposefully directed activities at

residents of this judicial district; and at least a portion of the patent infringement claims alleged

herein arise out of or are related to one or more of the foregoing activities.

                                         BACKGROUND

       12.     Walt and Alex Soto are brothers, and the inventors of the claimed subject matter

described in the ’162 Patent. Walt Soto has a Bachelor’s degree in Electrical Engineering and has

worked in the telecommunications industry since 1991. Alex Soto has a Master’s degree in

Electrical Engineering and has worked in the telecommunications industry since 2000. The Soto

brothers are the principals of their company, NextGen Innovations, LLC. To date, the United

States Patent and Trademark Office (“USPTO”) has granted nineteen patents to the Soto brothers,

including the ’162 Patent.



                                                  3
          Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 4 of 12



       13.     The ’162 Patent relates to passive optical networking technology. A passive optical

network (“PON”) is an optical network architecture that transfers information over optical fiber(s)

without using electrically powered networking equipment between the network’s endpoints. A

PON enables the network end points to communicate with each other using passive optical

splitters/combiners to separate and collect optical signals as the signals move through the network.

Thus, powered equipment is required only at the source and receiving end points of a PON. This

contrasts with active optical networks, which require electrically powered networking equipment

at all points or nodes of the active optical network.

       14.     Amongst other things, the ’162 Patent relates to Passive Optical Local Area

Networks (LANs) (“POLAN”) and related equipment. LANs are computer networks that are

located, for example, within a domain (e.g., a hotel). A LAN can deliver services (e.g., phone,

television and Internet services) to, for example, a room within the domain.

                               United States Patent No. 7,925,162

       15.     On April 12, 2011, the USPTO duly and legally issued United States Patent No.

7,925,162 entitled “Communication system and method for an optical local area network” to

inventors Alexander I. Soto and Walter G. Soto. A true and correct copy of the ’162 Patent is

attached as Exhibit A.

       16.     The ’162 Patent relates to, amongst other things, a POLAN.

       17.     The ’162 Patent is presumed valid under 35 U.S.C. §282.

       18.     On November 29, 2018, the Soto brothers each granted NextGen an exclusive

license to the ’162 Patent. Under the exclusive license, NextGen was granted all substantial rights

in the ’162 Patent until its expiration date including, without limitation, the exclusive right to




                                                  4
           Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 5 of 12



sublicense, sue or chose not to sue for infringement and collect all past, present and future

damages.

                                      CLAIM FOR RELIEF

                      Infringement of United States Patent Number 7,925,162

        19.      The allegations set forth above are re-alleged and incorporated by reference as if

they were set forth fully here.

        20.      Defendants (or those acting on Defendants’ behalf) manage, market, and operate

the Wyndham Austin, a 22-story dual-branded property featuring 147 Club Wyndham suites and

42 WorldMark suites (1- to 3-bedroom condo-style suites) located at 516 W 8th St, Austin, Texas

78701    (with    a    property   address   at   805   Nueces   Street,   Austin,   Texas   78701).

https://www.prnewswire.com/news-releases/wyndham-vacation-ownership-celebrates-grand-

opening-of-new-austin-texas-vacation-destination-300601223.html;            https://54madison.com/

deals/rise/

        21.      On information and belief, Defendants, or those acting at Defendants’ directions,

installed a POLAN at the Wyndham Austin.

        22.      On information and belief, VT Group installed the POLAN within the “Wyndham

Vacation Austin.” See Exhibit B, 2018 Calix Connexions Presentation, p 15 (2018). On

information and belief, Wyndham Vacation Austin is Wyndham Austin.

        23.      On information and belief, Defendants installed the POLAN at the Wyndham

Austin to reduce capital and operational expenditures.

        24.      On information and belief, Wyndham is a member of the Hospitality Technology

Next Generation (“HTNG”). https://www.htng.org/page/ListofMembers HTNG is a global trade

association “that fosters, through collaboration and partnership among hospitality professionals

and technology providers, the development of next-generation solutions that will enable them to

                                                  5
         Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 6 of 12



do business globally in the 21st century.” https://www.htng.org/page/MissionPurpose. Among

the solutions proposed is the implementation of fiber optic networks through the publication of

various standards and resources. According to HTNG, POLAN is a technology that “can reduce

direct deployment costs, cabling costs, and ongoing costs of ownership significantly vs traditional

copper based networks.” See e.g., Exhibit C, Hotel Technology Next Generation, Fiber to the

Room Design Guide, Version 2.0 (May 1, 2017).

       25.     On information and belief, the Wyndham Austin operates and uses, and actively

encourages others to operate and use, including guests, a POLAN at the Wyndham Austin.

       26.     On information and belief, Defendants’ POLAN infringes at least claim 1 of the

’162 Patent. More particularly, Defendants sell, offer to sell, and/or provide to guests, among

other things, television (on-demand programs), Internet, Wi-fi access and/or phone services

(“Services”) utilizing the Wyndham Austin’s POLAN.




https://www.austintexas.org/listings/wyndham-austin/9742/

       27.     On information and belief, Defendants commit acts of direct and/or indirect patent

infringement through Defendants’ operation and use of the Wyndham Austin’s POLAN, and

Defendants’ sale, offer for sale, and providing of Services to guests utilizing the POLAN.




                                                6
          Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 7 of 12



        28.     On information and belief, the Wyndham Austin’s POLAN is an optical local area

network (LAN) with one or more LAN clients (e.g., optical network terminals, optical network

units and/or switches positioned at or near common areas and/or guest rooms).

        29.     On information and belief, the Wyndham Austin’s POLAN has a LAN manager

located in a control center, telecommunications room and/or closet(s) at the Wyndham Austin. On

information and belief, the LAN manager is connected to LAN clients and manages optical signals

each incorporating a LAN control channel and LAN data channel (for carrying data/signals related

to the Services), which are carried in a single optical wavelength (e.g., a nanometer (nm)

wavelength) on an optical fiber (e.g., single mode optical fiber).

        30.     On information and belief, the LAN manager has (a) an optical interface (e.g,

hardware and/or software for receiving/transmitting optical signals), (b) a plurality of optical ports

(e.g., physical socket and/or hardware for attaching optical fiber(s)), (c) a passive optical coupler

(e.g., passive optical splitter) between the plurality of optical ports and the optical interface and

(d) a controller (hardware and/or software) connected to the optical interface by, for example,

conductive traces and/or leads for receiving electrical signals from and transmitting electrical

signals to the optical interface.

        31.     On information and belief, (a) the optical interface is part of, for example, an optical

line terminal/router/switch/hub located in a control center, telecommunications room or closet at

the Wyndham Austin, (b) the optical ports are, for example, the ports located on the optical fiber(s)

exiting the passive optical coupler and (c) the controller is within, for example, an optical line

terminal/router/switch/hub located in a control center, telecommunications room or closet at the

Wyndham Austin.




                                                   7
          Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 8 of 12



       32.     On information and belief, the passive optical coupler has hardware for passing

optical signals between the optical interface and optical ports. On information and belief, the

optical interface (e.g., optical transceiver) has hardware and/or software for optical-to-electrical

and electrical-to-optical signal conversion.

       33.     On information and belief, the Wyndham Austin’s POLAN includes a plurality of

LAN client adapters (e.g., optical network terminals, optical network units and/or switches

positioned at or near common areas and/or guest rooms).

       34.     On information and belief, the LAN client adapter has (a) an optical interface (e.g,

hardware and/or software for receiving/transmitting optical signals), (b) an optical port (e.g.,

physical socket and/or hardware for attaching optical fiber(s)) that is connected to the optical

interface and (c) a controller (hardware and/or software) for receiving electrical signals from and

transmitting electrical signals to the optical interface. On information and belief, the optical

interface has hardware and/or software for optical-to-electrical and electrical-to-optical signal

conversion.

       35.     On information and belief, the Wyndham Austin’s POLAN has a plurality of optical

waveguides (e.g, optical fiber(s)) connecting the LAN manager and LAN client adapters where,

in particular, optical fiber(s) connect(s) the optical port of a LAN client adapter to an optical port

of the LAN manager.

       36.     On information and belief, the LAN manager can receive an optical signal from

any LAN client adapter where the optical signal includes a LAN control channel and a LAN data

channel (for carrying data/signals related to the Services) that are carried in a single optical

wavelength (e.g., a nanometer (nm) wavelength).




                                                  8
          Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 9 of 12



       37.     On information and belief, the LAN client adapter can receive an optical signal

from the LAN manager where the optical signal includes a LAN control channel and LAN data

channel (for carrying data/signals related to the Services) that are carried in a single optical

wavelength (e.g., a nanometer (nm) wavelength).

       38.     On information and belief, the LAN manager and LAN client adapters are in

communication with each other so that LAN data can be sent and received across the optical

waveguides (e.g. optical fiber(s)).

       39.     On information and belief, Defendants have been on notice of the ’162 Patent at

least as early as the filing and service of the Complaint in this action.

       40.      On information and belief, at least since its post-fling knowledge of the ’162

Patent, Defendants knowingly encourage, and continue to encourage, current and potential guests

to directly infringe one or more claims of the ’162 Patent, including by such actions as guest check-

in instructions, policies and services, and website advertising that encourage guests to use the

Wyndham Austin’s POLAN/telecommunications network.




https://www.austintexas.org/listings/wyndham-austin/9742/




                                                  9
         Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 10 of 12



        41.     On information and belief, at least since its post-filing knowledge of the ’162

Patent, Defendants know that the acts they induced guests to take constitute patent infringement

and Defendants’ encouraging acts result in direct infringement by guests.

        42.     On information and belief, Defendants instruct and continue to instruct guests to

use the Services.

        43.     In addition to Defendants, Wyndham Austin guests directly infringe at least claim

1 of the ’162 Patent through their use of the Wyndham Austin’s POLAN for Services.

        44.     On information and belief, Defendants are in violation of 35 U.S.C. § 271(b), and

have been, at least since its post-filing knowledge of the ’162 Patent, indirectly infringing, and

continue to infringe indirectly, at least claim 1 of the ’162 Patent by knowingly and specifically

intending to induce infringement by others (including, without limitation, Defendants’ current and

potential guests) and possessing specific intent to encourage infringement by Defendants’ guests

by at least acts of guest check-in instructions and policies, advertising, promotional materials and

instructions to use the POLAN.

        45.     NextGen has been damaged by the direct and/or indirect infringement of

Defendants, and is suffering and will continue to suffer irreparable harm and damages as a result

of this infringement unless such infringement is enjoined by this Court.

                                            JURY DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, NextGen hereby requests

a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

        WHEREFORE, NextGen respectfully requests that the Court enter judgment in its favor

and against Defendants as follows:

        a.      finding that Defendants have infringed one or more claims of the ’162 Patent;

                                                 10
           Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 11 of 12



      b.       permanently enjoining Defendants and their respective officers, directors, agents,

               employees, attorneys, licensees, successors, assigns and those acting in concert or

               participation with them from infringing the ’162 Patent;

      c.       awarding NextGen damages under 35 U.S.C. § 284, or otherwise permitted by law,

               including supplemental damages for any continued post-verdict infringement;

      d.       awarding NextGen pre-judgment and post-judgment interest on the damages award

               and costs;

      e.       awarding cost of this action (including all disbursements) and attorney fees

               pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

      f.       awarding such other costs and further relief that the Court determines to be just and

               equitable.

Dated: August 7, 2019                        Respectfully submitted,


                                             /s/ Raymond W. Mort, III
                                             Raymond W. Mort, III
                                             Texas State Bar No. 00791308
                                             raymort@austinlaw.com

                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2000
                                             Tel/Fax: 512-865-7950

                                             Of Counsel:
                                             Ronald M. Daignault (pro hac vice to be filed)
                                             Chandran Iyer (pro hac vice to be filed)
                                             Oded Burger (pro hac vice to be filed)
                                             Jason Charkow (pro hac vice to be filed)
                                             GOLDBERG SEGALLA
                                             rdaignault@goldbergsegalla.com
                                             ciyer@goldbergsegalla.com
                                             oburger@goldbergsegalla.com
                                             jcharkow@goldbergsegalla.com
                                             711 Third Avenue, Suite 1900
                                             New York, New York 10017


                                                11
Case 6:19-cv-00456-ADA Document 1 Filed 08/07/19 Page 12 of 12



                            Telephone: (646) 292-8700

                            Richard Juang (pro hac vice to be filed)
                            rjuang@goldbergsegalla.com
                            GOLDBERG SEGALLA
                            8000 Maryland Avenue, Suite 640
                            St. Louis, Missouri 63105
                            Telephone: (314) 446-3367

                            Attorneys for Plaintiff




                              12
